Electronically Filed
                                                   Supreme Court
                                                   SCWC-XX-XXXXXXX
                                                   30-SEP-2021
                                                   09:43 AM
                                                   Dkt. 32 ODAC




                       SCWC-XX-XXXXXXX

         IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


          JERRY ELDER AS TRUSTEE OF THE ELDER TRUST,
    Respondent/Plaintiff-Counterclaim Defendant-Appellant-
                        Cross-Appellee,

                             vs.

        THE BLUFFS AT MAUNA KEA COMMUNITY ASSOCIATION,
 Respondent/Defendant-Counter Claimant-Cross Claim Defendant-
                   Appellee-Cross-Appellee,

                             and

       ROBERT V. GUNDERSON, JR. and ANNE D. GUNDERSON,
  Petitioners/Defendants-Counter Claimants-Cross-Claimants-
              Appellees-Cross-Claim Appellants.



       CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CIV. NO. 11-1-088K)

      ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
and Circuit Judge Somerville, in place of Pollack, J., recused)
         Petitioners’ Application for Writ of Certiorari, filed

on August 19, 2021, is hereby rejected.

         DATED: Honolulu, Hawaiʻi, September 30, 2021.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Rowena A. Somerville




                                2